 

Exhibit 10.2

 

AGREEMENT (this “Agreement”), dated as of September 21, 2018, by and between
Brain Scientific Inc., a Nevada corporation (formerly known as All Soft Gels
Inc.; the “Company”) and Amer Samad (the “Controlling Shareholder”).

 

RECITALS

 

WHEREAS, the Controlling Shareholder is as of the date hereof the record and
beneficial owner of 6,000,000 shares (the “6M Shares”) of the common stock, par
value $0.001 per share, of the Company (“Common Stock”); and

 

WHEREAS, the Controlling Shareholder, as part of a series of prior transactions,
was supposed to have received through the transfer of issued and outstanding
shares of Common Stock, an additional 495,000 shares of Common Stock (the
“Additional Shares”), for a total aggregate number of shares of Common Stock,
including the 6M Shares, of 6,495,000 to be beneficially and of record owned by
the Controlling Shareholder (collectively, the “Control Shares”); and

 

WHEREAS, the Additional Shares have not yet been transferred to the Controlling
Shareholder; and

 

WHEREAS, the Company, on the date hereof, entered into a merger agreement (the
“Merger Agreement”) with Memory MD, Inc., a Delaware corporation (“MemoryMD”),
and AFGG Acquisition Corp., a Delaware corporation and wholly owned subsidiary
of the Company, to acquire Memory MD, pursuant to which, among other things, (a)
MemoryMD became a wholly-owned subsidiary of the Company and (b) as a closing
condition, the Controlling Shareholder agreed to transfer back to the Company
and to have cancelled the Control Shares; and

 

WHEREAS, the transactions contemplated by the Merger Agreement are being
consummated on the date hereof (the “Closing”); however, the Control Shares were
not transferred back to the Company or cancelled as of the Closing; and

 

WHEREAS, the Company and the Controlling Shareholder wish to enter into this
Agreement to provide for the terms and conditions of the Controlling Shareholder
tendering for cancellation all of the Control Shares post-Closing.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and covenants herein contained, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.     The Controlling Shareholder agrees to and shall use his best efforts to
cause the prompt transfer to the Company of the 6M Shares, for cancellation.

 

2.     The Controlling Shareholder agrees to and shall use his best efforts to
cause the prompt transfer to the Company of the Additional Shares, for
cancellation, when such Additional Shares are transferred to and owned by the
Controlling Shareholder.

 

1

--------------------------------------------------------------------------------

 

 

3.     This Agreement may be amended, modified or waived only by a written
instrument executed by the Controlling Shareholder and the Company.

 

4.     This Agreement will be binding upon: (a) the Company and its successors
and assigns (if any); and (b) the Controlling Shareholder and his permitted
successors and assigns (if any). This Agreement will inure to the benefit of:
(i) the Company; (ii) the Controlling Shareholder; and (iii) the respective
permitted successors and assigns (if any) of the foregoing. The Controlling
Shareholder may not assign this Agreement or any of its rights, interests or
obligations hereunder without the prior written approval of the Company.

 

5.     All rights and remedies existing under this Agreement are cumulative to,
and not exclusive of, any rights or remedies otherwise available. Each party to
this Agreement agree that, in the event of any breach or threatened breach by
the other party of any covenant, obligation or other provision set forth in this
Agreement: (a) such party will be entitled, without any proof of actual damages
(and in addition to any other remedy that may be available to it) to (i) an
order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other provision and (ii) an
injunction restraining such breach or threatened breach; and (b) such party will
not be required to provide any bond or other security in connection with any
such order or in connection with any related action or legal proceeding.

 

6.     This Agreement will be governed by, and construed in accordance with, the
laws of the State of New York, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. Any action,
suit or other legal proceeding relating to this Agreement or the enforcement of
any provision of this Agreement will be brought or otherwise commenced
exclusively in the Supreme Court of the State of New York in the County of New
York or, if jurisdiction over the matter is vested exclusively in the federal
courts, the United States District Court for the Southern District of New York.
Each party to this Agreement: (i) expressly and irrevocably consents and submits
to the exclusive jurisdiction of such court (and each appellate court therefrom)
in connection with any such action, suit or legal proceeding; (ii) agrees that
such court will be deemed to be a convenient forum; and (iii) agrees not to
assert (by way of motion, as a defense or otherwise), in any such action, suit
or legal proceeding commenced in any such court, any claim that such party is
not subject personally to the jurisdiction of such court, that such action, suit
or legal proceeding has been brought in an inconvenient forum, that the venue of
such action, suit or other legal proceeding is improper or that this Agreement
or the subject matter of this Agreement may not be enforced in or by such court.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

7.     This Agreement may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts and by facsimile or electronic
(i.e., PDF) transmission, each of which when executed will be deemed to be an
original but all of which taken together will constitute one and the same
agreement.

 

2

--------------------------------------------------------------------------------

 

 

8.     Each party hereto agrees to cooperate fully with the other party hereto
and to execute and deliver such further documents, certificates, agreements and
instruments and to take such other actions as may be reasonably requested by the
other parties hereto to evidence or reflect the transactions contemplated by
this Agreement and to carry out the intent and purposes of this Agreement.

 

9.     By MemoryMD signing below, this Agreement shall further be deemed a
waiver of the closing condition set forth in Section 6.3(g) of the Merger
Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

BRAIN SCIENTIFIC INC.

 

 

By: /s/ Amer Samad                                      

Name: Amer Samad

Title: Chief Executive Officer

 

 

 

/s/ Amer Samad                                      

Amer Samad

 

Agreed to and Accepted

this 21st Day of September 2018:

 

MEMORY MD, INC.

 

 

By:/s/ Boris Goldstein                                        



Name: Boris Goldstein



Title: Chairman

 

 

 